Citation Nr: 0116269	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-19 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from January 1986 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


REMAND

The veteran contends that he has developed PTSD due to active 
service.  He argues that this disability has developed as a 
result of a sexual assault that occurred during basic 
training.  

At the November 2000 hearing at the RO before the undersigned 
member of the Board, the veteran testified that he was 
sexually assaulted by several men during a field exercise in 
basic training.  He stated that he had previously been in an 
altercation with one of the men.  The veteran states that his 
job performance and his mental health began to deteriorate 
within a few months of this incident.  He noted that he was 
treated at Walter Reed Army Medical Center following a 
suicide attempt, which he also attributes to his assault.  
See Transcript.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran's claim for entitlement to service connection for 
PTSD is based on the alleged occurrence of personal assaults 
in active service.  In view of the difficulty in the 
verification of stressors involving personal assault, the VA 
has provided for special evidentiary development procedures 
which must be followed in the adjudication of PTSD claims 
involving personal assault.  These are found at M21-1, Part 
III, 5.14 (c).  The Court has held that these provisions must 
be followed and considered in the evaluation of PTSD claims 
involving assault.  See Patton v. West, 12 Vet. App. 272 
(1999).  However, the Court also noted that the references in 
these provisions to stressors being supported by a 
preponderance of the evidence were in error, and in conflict 
with the provisions of 38 U.S.C.A. § 5107(b) concerning 
reasonable doubt.

A review of the record indicates that the veteran was mailed 
a questionnaire requesting some of the information sought by 
M21-1, Part III, 5.14 (c) in October 1998.  However, there is 
no indication that the veteran replied with the requested 
information.  Another letter was mailed to the veteran in 
October 1999, again without reply.  Although part of the 
information sought by these letters was provided by the 
veteran at the November 2000 hearing, the Board believes that 
the importance of this information to his claim should again 
be explained, and another attempt should be made to obtain a 
completed questionnaire from him.  Furthermore, there is no 
indication contained in the June 2000 rating decision or the 
statement of the case that the provisions of M21-1, Part III, 
5.14 (c), especially M21-1, Part III, 5.14 (c)(7) were 
considered in reaching a determination in this case.  The 
Board finds that this claim must be returned to the RO to 
ensure consideration of these provisions. 

In addition, the veteran has not been afforded a VA 
psychiatric examination in conjunction with his claim for 
service connection for PTSD.  The Board finds that the 
veteran should be scheduled for a psychiatric examination, in 
order to determine his current diagnosis, and to afford the 
examiner an opportunity to interpret the veteran's behavior 
in service in relation to any diagnoses of PTSD, as indicated 
at M21-1, Part III, 5.14 (c)(8).  

Finally, the veteran testified at the November 2000 hearing 
that he had received relevant treatment in service at Walter 
Reed Army Medical Center, and at Tripler Army Medical Center.  
He requested additional time to obtain these records.  
Subsequently, the veteran received relevant service medical 
records from Walter Reed, and submitted them directly to the 
Board.  These records confirm that the veteran received 
treatment following an attempted suicide.  However, there is 
no indication that the records from Tripler have been 
received.  The Board finds that an additional attempt should 
be made to obtain these records and associate them with the 
claims folder.   

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD or any 
other psychiatric disabilities since 
discharge from active service.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims folder.  

2.  The RO should make another attempt to 
secure the veteran's service medical 
records regarding claimed treatment at 
Tripler Army Medical Center in Hawaii 
through official channels.  If obtained, 
these records should be associated with 
the claims folder.  

3.  The veteran should again be mailed a 
questionnaire requesting the information 
sought by M21-1, Part III, 5.14 (c).  The 
importance of this information to his 
claim should be explained to him.  The 
veteran should be given a reasonable time 
to respond.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his claimed PTSD.  
All indicated tests and studies should be 
conducted.  The claims folder, including 
personnel records, must be made available 
to the examiner for review before the 
examination.  The examiner should be 
provided with a copy of M21-1, Part III, 
5.14 (c)(7)(8), regarding interpretation 
of secondary evidence of the occurrence 
of the veteran's claimed stressors based 
on the veteran's behavior in service.  
After the completion of the examination 
and study of the records, the examiner 
should attempt to express the following 
opinions: 1) Based on secondary evidence 
of the veteran's behavior, is it as 
likely as not that the veteran's claimed 
sexual assault occurred?  If the examiner 
believes the evidence is insufficient to 
express this opinion, it should be noted.  
2) Does the veteran currently have a 
diagnosis of PTSD, or any other acquired 
psychiatric disability?  3) If the 
veteran is found to have a current 
diagnosis of PTSD or any other acquired 
psychiatric disability, is it as likely 
as not that this disability is the result 
of active service?  The reasons and bases 
for these opinions should be included in 
a typewritten report.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  The RO should fully consider the 
provisions of M21-1, Part III, 5.14 (c) 
in relation to the veteran's claim for 
service connection for PTSD.  Any 
additional development indicated by these 
provisions should be completed.  The 
steps taken in consideration of these 
provisions should be fully documented and 
placed within the claims folder.  
Afterwards, the RO should again review 
the record.  Following the review, the RO 
should reconsider the issue of 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The rating decision and 
supplemental statement of the case should 
contain M21- 1, Part III, 5.14 (c), as 
well as a discussion of these provisions, 
in particular the application of M21-1, 
Part III, 5.14 (c)(7), as to why or why 
not the alleged stressors are verified.  
The RO should be mindful that a 
preponderance of the evidence is NOT 
required to verify the stressors, and 
that there only needs to be an 
approximate balance of the positive and 
negative evidence pertaining to 
verification of the stressors. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





